EXHIBIT 10.9
EXECUTION VERSION



















INTERCREDITOR AGREEMENT
by and between
WELLS FARGO BANK, NATIONAL ASSOCIATION,


as ABL Agent,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Term Agent


Dated as of August 7, 2014




















































--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page No.
ARTICLE 1
 DEFINITIONS
4
Section 1.1
Certain Definitions.
4
Section 1.2
Other Definitions.
4
Section 1.3
Rules of Construction.
14
ARTICLE 2
 LIEN PRIORITY
15
Section 2.1
Priority of Liens.
15
Section 2.2
Waiver of Right to Contest Liens.
16
Section 2.3
Remedies Standstill.
17
Section 2.4
Exercise of Rights.
18
Section 2.5
No New Liens
20
Section 2.6
Waiver of Marshalling.
20
ARTICLE 3
 ACTIONS OF THE PARTIES
21
Section 3.1
Certain Actions Permitted.
21
Section 3.2
Agent for Perfection.
21
Section 3.3
Insurance.
21
Section 3.4
[Reserved].
22
Section 3.5
Inspection and Access Rights.
22
Section 3.6
Tracing of and Priorities in Proceeds.
24
Section 3.7
Payments Over.
24
ARTICLE 4
APPLICATION OF PROCEEDS
25
Section 4.1
Application of Proceeds.
25
Section 4.2
Specific Performance.
27
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
27
Section 5.1
Notice of Acceptance and Other Waivers.
27
Section 5.2
Modifications to ABL Documents and Term Documents.
28
Section 5.3
Reinstatement and Continuation of Agreement.
30
ARTICLE 6
INSOLVENCY PROCEEDINGS
30
Section 6.1
DIP Financing.
31
Section 6.2
Relief From Stay.
32
Section 6.3
No Contest; Adequate Protection.
33
Section 6.4
Asset Sales.
34
Section 6.5
Separate Grants of Security and Separate Classification.
34
Section 6.6
Enforceability.
35
Section 6.7
ABL Obligations Unconditional.
35
Section 6.8
Term Obligations Unconditional.
35
Section 6.9
Other Matters.
36
ARTICLE 7
 
36
Section 7.1
Notice of Exercise.
36
Section 7.2
Purchase and Sale.
37
Section 7.3
Payment of Purchase Price.
37
Section 7.4
Limitation on Representations and Warranties.
38
ARTICLE 8
MISCELLANEOUS
38
Section 8.1
Rights of Subrogation.
39
Section 8.2
Further Assurances.
39
Section 8.3
Representations.
39
Section 8.4
Amendments.
39
Section 8.5
Addresses for Notices.
40
Section 8.6
No Waiver; Remedies.
40
Section 8.7
Continuing Agreement, Transfer of Secured Obligations.
41
Section 8.8
Governing Law; Entire Agreement
41
Section 8.9
Counterparts.
41
Section 8.10
No Third Party Beneficiaries.
41
Section 8.11
Headings.
41
Section 8.12
Severability.
41
Section 8.13
Attorneys’ Fees.
42
Section 8.14
VENUE; JURY TRIAL WAIVER.
42
Section 8.15
Intercreditor Agreement.
43
Section 8.16
No Warranties or Liability.
43
Section 8.17
Conflicts.
43
Section 8.18
Information Concerning Financial Condition of the Loan Parties.
43
Section 8.19
Foreign Loan Parties and Foreign Collateral
44
Section 8.20
Acknowledgement of Loan Documents.
44






























































i

--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of August 7, 2014 between WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent and collateral agent
(together with its successors and assigns in such capacity, the “ABL Agent”) for
(i) the financial institutions party from time to time to the ABL Credit
Agreement referred to below (such financial institutions, together with their
respective successors, assigns and transferees, the “ABL Lenders”) and (ii) any
ABL Bank Products Affiliates and ABL Cash Management Affiliates (each as defined
below) (such ABL Bank Products Affiliates and ABL Cash Management Affiliates,
together with the ABL Agent and the ABL Lenders, the “ABL Secured Parties”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacity as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “Term Agent”) for the financial
institutions, lenders and investors party from time to time to the Term Loan
Agreement referred to below (such financial institutions, together with their
respective successors, assigns and transferees, the “Term Lenders” or the “Term
Secured Parties”).
RECITALS
A.    Pursuant to that certain Credit Agreement dated as of August 7, 2014 by
and among Abercrombie & Fitch Management Co. (the “Lead Borrower”) and the other
Borrowers party thereto (together with the Lead Borrower, the “ABL Borrowers”),
the ABL Guarantors (as defined below) party thereto, the ABL Lenders and the ABL
Agent (as such agreement may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms hereof and thereof, the
“ABL Credit Agreement”), the ABL Lenders have agreed to make certain loans and
provide other financial accommodations to or for the benefit of the ABL
Borrowers.
B.    Pursuant to that certain Facility Guaranty dated as of August 7, 2014 (as
the same may be amended, supplemented, restated and/or otherwise modified, the
“ABL Guaranty”) in favor of the ABL Agent for the benefit of the ABL Secured
Parties, the ABL Guarantors (as defined below) have guaranteed the payment and
performance of the ABL Borrowers’ obligations under the ABL Documents (as
hereinafter defined).
C.    Pursuant to the ABL Collateral Documents (as defined below), the ABL
Borrowers and the ABL Guarantors (collectively, the “ABL Loan Parties”) have
granted a security interest and lien in certain of their assets to secure the
respective obligations of each of the ABL Loan Parties under the ABL Documents.
D.    Pursuant to that certain Term Loan Credit Agreement dated as of August 7,
2014 by and among Abercrombie & Fitch Management Co. (the “Term Borrower”), the
Term Lenders and the Term Agent (as such agreement may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof and thereof, the “Term Loan Agreement”), the Term Lenders have agreed to
make a term loan to the Term Borrower in the initial principal amount of
$325,000,000.

3

--------------------------------------------------------------------------------



E.    Pursuant to a certain Facility Guaranty dated as of August 7, 2014 (as the
same may be amended, supplemented, restated and/or otherwise modified, the “Term
Guaranty”) in favor of the Term Agent for the benefit of the Term Secured
Parties, the Term Guarantors (as defined below) have guaranteed the payment and
performance of the Term Borrower’s obligations under the Term Documents (as
hereinafter defined).
F.    Pursuant to the Term Collateral Documents (as defined below), the Term
Borrower and the Term Guarantors (collectively, the “Term Loan Parties”) have
granted a security interest and lien in certain of their assets to secure the
respective obligations of each of the Term Loan Parties under the Term
Documents.
G.    Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term
Agent (on behalf of the Term Secured Parties) desires to agree to the relative
priority of Liens on the Collateral (as defined below) and certain other rights,
priorities and interests as provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:
ARTICLE 1
DEFINITIONS


Section 1.1    Certain Definitions. Unless otherwise defined herein, all
capitalized terms used herein shall have the same meaning herein as in the
Uniform Commercial Code.


Section 1.2    Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:


“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, or “Collateral Agent” under
any ABL Credit Agreement.
“ABL Bank Products” shall mean “Bank Products” as defined in the ABL Credit
Agreement as in effect on the date hereof.
“ABL Bank Products Affiliate” shall mean any ABL Lender or any Affiliate of an
ABL Lender (or any Person that was an ABL Lender or an Affiliate of an ABL
Lender at the time it entered into an agreement to provide ABL Bank Products to
an ABL Loan Party or direct or indirect Subsidiaries thereof) that provides ABL
Bank Products to any of the ABL Loan Parties or direct or indirect Subsidiaries
thereof with the obligations of such ABL Loan Parties or direct or indirect
Subsidiaries thereof thereunder being secured by one or more ABL Collateral
Documents, together with their respective successors, assigns and transferees.
“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.
“ABL Cash Management Affiliate” shall mean any ABL Lender or any Affiliate of an
ABL Lender that provides ABL Cash Management Services to any of the ABL Loan
Parties or direct or indirect Subsidiaries thereof with the obligations of such
ABL Loan Parties or direct or indirect Subsidiaries thereof thereunder being
secured by one or more ABL Collateral Documents, together with their respective
successors, assigns and transferees.

4

--------------------------------------------------------------------------------



“ABL Cash Management Services” shall mean “Cash Management Services” as defined
in the ABL Credit Agreement as in effect on the date hereof.
“ABL Collateral Documents” shall mean all security agreements, charges, account
control agreements, freight forwarder and/or customs broker’s agreements,
collateral access agreements, mortgages, and other collateral documents executed
and delivered in connection with the ABL Credit Agreement, in each case as the
same may be amended, supplemented, restated or otherwise modified from time to
time.
“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing, or refinancing
all or any portion of the ABL Obligations, whether by the same or any other
agent, lender or group of lenders (including, without limitation, under any
agreement with respect to ABL DIP Financing provided by any or all of the ABL
Secured Parties) so long as the holders of such indebtedness (or an agent on
their behalf) shall have agreed to be bound by this Agreement.
“ABL DIP Financing” shall have the meaning set forth in Section 6.1(a).
“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranty, the ABL
Collateral Documents, all ABL Bank Products between any ABL Loan Party and any
ABL Bank Products Affiliate, all ABL Cash Management Services agreements between
any ABL Loan Party and any ABL Cash Management Affiliate, those other ancillary
agreements to which any ABL Secured Party is a party or beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Loan Party and delivered to the ABL Agent or
any other ABL Secured Party, in connection with any of the foregoing or with the
ABL Credit Agreement or the ABL Collateral Documents, in each case, as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the terms hereof and thereof.
“ABL Guarantors” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other Person who becomes a guarantor
under the ABL Guaranty.
“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other agreement amending or replacing
such agreement, whether by the same or any other agent, lender or group of
lenders.
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” or “l/c issuer”
under any ABL Credit Agreement.
“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

5

--------------------------------------------------------------------------------



“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party and its direct and indirect Subsidiaries from time to time owed to the ABL
Secured Parties, or any of them, under any ABL Document, including, without
limitation, all “Obligations” of each ABL Loan Party or similar term as defined
in the ABL Credit Agreement, whether for principal, interest, reimbursement of
amounts drawn under letters of credit, payments for early termination of swap
contracts, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the ABL Documents (including interest, fees,
indemnification payments, expense reimbursements and other amounts which, but
for the filing of an Insolvency Proceeding with respect to such ABL Loan Party,
would have accrued on or been payable with respect to any ABL Obligation,
whether or not a claim is allowed against such ABL Loan Party for such interest,
fees, indemnification payments, expense reimbursements and other amounts in the
related Insolvency Proceeding), as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time in
accordance with the terms hereof and thereof.
“ABL Priority Collateral” shall mean all Collateral consisting of the following:
(1)    all Accounts, other than Accounts which constitute identifiable Proceeds
of Term Priority Collateral;
(2)    all Credit Card Receivables;
(3)    all Inventory;
(4)    all Deposit Accounts;
(5)    all tax refunds or rebates, other than any such refunds or rebates
relating to real estate or personal property taxes with respect to items
constituting Term Priority Collateral;
(6)    all intercompany loans (together with all promissory notes relating
thereto) owing from Foreign Subsidiaries to the ABL Loan Parties;
(7)    the Canadian Collateral;
(8)    the European Collateral;
(9)    to the extent relating to, arising from, evidencing or governing any of
the items referred to in the preceding clauses, all Securities Accounts,
Documents, General Intangibles, Instruments, Commercial Tort Claims; all
Supporting Obligations and Letter-of-Credit Rights;
(10)    all books and Records relating to the items referred to in the preceding
clauses (including all books, databases, and Records, whether tangible or
electronic, which contain any information relating to any of the items referred
to in the preceding clauses); and

6

--------------------------------------------------------------------------------



(11)    all guarantees with respect to any of the foregoing and all cash, cash
equivalents, money, insurance proceeds and other Proceeds of any of the
foregoing (such proceeds, “ABL Priority Proceeds”);
provided that in no event shall ABL Priority Collateral include any (a)
Equipment, (b) Intellectual Property, (c) real property owned or leased by any
Term Loan Party, (d) Equity Interests of any Subsidiary of any Loan Party, (e)
payment intangibles (excluding Credit Card Receivables) and promissory notes
(excluding intercompany notes described above and excluding payment intangibles
and promissory notes evidencing payment for ABL Priority Collateral or tax
refunds or rebates described above), and (f) any Term Collateral Proceeds
Accounts.
“ABL Recovery” shall have the meaning set forth in Section 5.3(a).
“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified. “Control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Agent(s)” shall mean individually the ABL Agent or the Term Agent and
collectively shall mean both the ABL Agent and the Term Agent.
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.
“Borrower” shall mean the ABL Borrowers and the Term Borrower.
“Business Day” shall mean any day other than (a) Saturday or Sunday; (b) any day
on which banks in Boston, Massachusetts or New York City, New York, generally
are not open to the general public for the purpose of conducting commercial
banking business; or (c) a day on which the principal office of the Term Agent
or any ABL Agent is not open to the general public to conduct business.
“Canadian Collateral” shall mean any Collateral hereafter granted to the ABL
Agent by Foreign Subsidiaries of the ABL Loan Parties organized under the laws
of Canada to secure any portion of the ABL Obligations.
“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent or the Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all substitutions,
additions, products and Proceeds thereof; provided that, for purposes hereof,
“Collateral” shall not include any European Collateral or Canadian Collateral.

7

--------------------------------------------------------------------------------



“Control Collateral” shall mean any Collateral consisting of any Deposit
Account, Securities Account, Instruments and any other Collateral as to which a
Lien may be perfected through possession or control by the secured party, or any
agent therefor; provided that, for purposes hereof, “Control Collateral” shall
not include any European Collateral or Canadian Collateral.
“Credit Documents” shall mean the ABL Documents and the Term Documents.
“Debtor Relief Laws” shall mean the Bankruptcy Code as now or hereafter in
effect or any successor thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States federal or state law or of any applicable
foreign law from time to time in effect affecting the rights of creditors
generally.
“DIP Financing” shall mean an ABL DIP Financing or a Term DIP Financing, as
applicable.
“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations, including with respect to amounts available to be
drawn under outstanding letters of credit issued thereunder (or indemnities or
other undertakings issued pursuant thereto in respect of outstanding letters of
credit), the cancellation of such letters of credit or the delivery or provision
of cash collateral or backstop letters of credit in respect thereof in
compliance with the terms of the ABL Credit Agreement (which shall not exceed an
amount equal to 103% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all commitments to extend credit under the ABL
Documents, other than (x) unasserted contingent indemnification ABL Obligations
and (y) unless the ABL Obligations have been accelerated as a result of the
occurrence of any Event of Default under the ABL Documents or the ABL Loan
Parties are liquidating substantially all of their assets, Obligations in
respect of ABL Bank Products and ABL Cash Management Services.
“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations, other than unasserted contingent indemnification
Term Obligations.
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).
“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other applicable party announcing that an
Enforcement Period has commenced.

8

--------------------------------------------------------------------------------



“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.
“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“European Collateral” shall mean any Collateral hereafter granted to the ABL
Agent by Foreign Subsidiaries of the ABL Loan Parties organized under the laws
of any European jurisdiction to secure any portion of the ABL Obligations.
“Event of Default” shall mean an “Event of Default” as defined in the ABL Credit
Agreement or the Term Loan Agreement, as applicable.
“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
(a)    the taking by any Secured Party of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code or other applicable law;
(b)    the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;
(c)    the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the Collateral
or the Proceeds thereof;
(d)    the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

9

--------------------------------------------------------------------------------



(e)    the sale, lease, license, or other disposition of all or any portion of
the Collateral by private or public sale conducted by a Secured Party or any
other means at the direction of a Secured Party permissible under applicable
law; and
(f)    the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law.
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to Section 6.3
below), (ii) the exercise of rights by the ABL Agent with respect to the ABL
Priority Collateral during the continuance of a Cash Dominion Event (as defined
in the ABL Credit Agreement), including, without limitation, with respect to
Deposit Accounts and Securities Accounts and the notification of account
debtors, depository institutions, securities intermediaries, or any other Person
to deliver proceeds of ABL Priority Collateral to the ABL Agent, (iii) the
consent by the ABL Agent to a store closing sale, going out of business sale or
other disposition by any Loan Party of any of the ABL Priority Collateral (other
than any such sale conducted at the direction of the ABL Agent in connection
with the Exercise of Secured Creditor Remedies after the occurrence of an Event
of Default), (iv) the reduction of advance rates or sub-limits, or the addition
of additional eligibility criteria, by the ABL Agent, (v) the imposition or
increase of Availability Reserves or Inventory Reserves or other Reserves (in
each case as defined in the ABL Credit Agreement) by the ABL Agent, (vi) any
collection, adjustment or settlement of insurance claims, or any application to
a court of competent jurisdiction to make a determination as to the collection,
adjustment or settlement of an insurance claim, in each case in accordance with
Section 3.3, (vii) the exercise of rights by the ABL Agent under the ABL
Documents to require any ABL Loan Party to take actions in the nature of
“further assurances” with respect to the Collateral permitted by the ABL
Documents and not inconsistent with this Agreement, (viii) the exercise of
rights by the Term Agent under the Term Documents to require any Term Loan Party
to take actions in the nature of “further assurances” with respect to the
Collateral permitted by the Term Documents and not inconsistent with this
Agreement, or (ix) the exercise of any rights or remedies by the ABL Agent
against any ABL Loan Party which is not a Term Loan Party.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic Subsidiary
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantor” shall mean each of the ABL Guarantors or Term Guarantors.
“Indebtedness” shall have the meaning provided in the ABL Credit Agreement or
the Term Loan Agreement, respectively.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under any Debtor Relief
Laws.

10

--------------------------------------------------------------------------------



“Intellectual Property” shall mean all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
customer lists, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.
“Lender(s)” shall mean individually, the ABL Lenders or the Term Lenders and
collectively shall mean all of the ABL Lenders and the Term Lenders.
“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset.
“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.
“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.
“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.
“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

11

--------------------------------------------------------------------------------



“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.
“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, or “Collateral Agent” under
any Term Loan Agreement.
“Term Borrower” shall have the meaning assigned to that term in the introduction
to this Agreement.
“Term Collateral Documents” shall mean all security agreements, account control
agreements, freight forwarder and/or customs broker’s agreements, collateral
access agreements, mortgages and other collateral documents executed and
delivered in connection with the Term Loan Agreement, in each case as the same
may be amended, supplemented, restated or otherwise modified from time to time.
“Term Collateral Proceeds Account” shall mean any deposit account in the name of
the Term Agent or the Term Borrower which contains (or was established to
contain) only (a) Term Priority Proceeds and/or (b) proceeds from any
disposition of Term Priority Collateral pending reinvestment pursuant to the
Term Loan Agreement.
“Term DIP Financing” shall have the meaning set forth in Section 6.1(b).
“Term Documents” shall mean the Term Loan Agreement, the Term Guaranty, the Term
Collateral Documents and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Term Loan Party
or any of its respective Affiliates, and delivered to the Term Agent, in
connection with any of the foregoing or any Term Loan Agreement, in each case as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms hereof and thereof.
“Term Guarantors” shall have the meaning assigned to that term in the recitals
to this Agreement and shall also include any other Person who becomes a
guarantor under the Term Guaranty.
“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other agreement amending or replacing
such agreement, whether by the same or any other agent, lender or group of
lenders.
“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” under any Term Loan
Agreement.

12

--------------------------------------------------------------------------------



“Term Loan Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the Term Obligations, whether by the same or any other
agent, lender or group of lenders (including, without limitation, under any
agreement with respect to Term DIP Financing provided by any or all of the Term
Secured Parties).
“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
“Term Obligations” shall mean all obligations of every nature of each Term Loan
Party from time to time owed to the Term Secured Parties, or any of them, under
any Term Document, including, without limitation, all “Obligations” of each Term
Loan Party or similar term as defined in the Term Loan Agreement, whether for
principal, interest, fees, expenses, indemnification or otherwise, and all other
amounts owing or due under the terms of the Term Documents (including interest,
fees, indemnification payments, expense reimbursements and other amounts which,
but for the filing of an Insolvency Proceeding with respect to such Term Loan
Party, would have accrued on or been payable with respect to any Term
Obligation, whether or not a claim is allowed against such Term Loan Party for
such interest, fees, indemnification payments, expense reimbursements and other
amounts in the related Insolvency Proceeding), as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time
in accordance with the terms hereof and thereof.
“Term Priority Collateral” shall mean all Collateral, other than ABL Priority
Collateral, including the following:
(1)    Equity Interests owned by any of the Term Loan Parties;
(2)    Equipment of the Term Loan Parties;
(3)    Intellectual Property of the Term Loan Parties;
(4)    Real property owned by any Term Loan Party;
(5)    Payment intangibles of, and promissory notes in favor of, any Term Loan
Party;
(6)    General intangibles;
(7)    Term Collateral Proceeds Accounts;
(8)    tax refunds or rebates relating to real estate or personal property
described above;
(9)    all books and Records relating to the items referred to in the preceding
clauses (including all books, databases, and Records, whether tangible or
electronic, which contain any information relating to any of the items referred
to in the preceding clauses); and

13

--------------------------------------------------------------------------------



(10)    all guarantees with respect to any of the foregoing and all cash, cash
equivalents, money, insurance proceeds and other Proceeds of any of the
foregoing (such proceeds, “Term Priority Proceeds”);
provided that in no event shall Term Priority Collateral include any Canadian
Collateral or European Collateral.
“Term Recovery” shall have the meaning set forth in Section 5.3(b).
“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided further that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
“Use Period” shall mean the period commencing on the date that the ABL Agent (or
an ABL Loan Party acting with the consent of the ABL Agent) commences the
liquidation and sale of the ABL Priority Collateral and ending 180 days
thereafter. If any stay or other order that prohibits any of the ABL Agent, the
other ABL Secured Parties or any ABL Loan Party (with the consent of the ABL
Agent) from commencing and continuing to Exercise Any Secured Creditor Remedies
or to liquidate and sell the ABL Priority Collateral has been entered by a court
of competent jurisdiction, such 180-day period shall be tolled during the
pendency of any such stay or other order and the Use Period shall be so
extended.
Section 1.3    Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation. Any
reference herein to a time of day means Eastern time.

14

--------------------------------------------------------------------------------





ARTICLE 2
LIEN PRIORITY


Section 2.1    Priority of Liens.


(a)Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the ABL Secured Parties in
respect of all or any portion of the Collateral or of any Liens granted to the
Term Secured Parties in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent for the benefit of the ABL Secured Parties or the Term Agent for
the benefit of the Term Secured Parties in any Collateral, (iii) any provision
of the Uniform Commercial Code, Debtor Relief Laws or any other applicable law,
or of the ABL Documents or the Term Documents, (iv) whether the ABL Agent or the
Term Agent, in each case, either directly or through agents, holds possession
of, or has control over, all or any part of the Collateral, (v) the date on
which the ABL Obligations or the Term Obligations are advanced or made available
to the Loan Parties, or (vi) any failure of the ABL Agent or the Term Agent to
perfect its Lien in the Collateral, the subordination of any Lien on the
Collateral securing any ABL Obligations or Term Obligations, as applicable, to
any Lien securing any other obligation of any Borrower or Guarantor, or the
avoidance, invalidation or lapse of any Lien on the Collateral securing any ABL
Obligations or Term Obligations, the ABL Agent, on behalf of themselves and the
ABL Secured Parties, and the Term Agent, on behalf of itself and the Term
Secured Parties, hereby agree that the following priorities apply to the ABL
Priority Collateral and the Term Priority Collateral:


(1)With respect to the ABL Priority Collateral:


(A) a senior Lien to the ABL Agent and the other ABL Secured Parties to the
extent of the ABL Obligations;
(B) a junior Lien to the Term Agent and the other Term Secured Parties to the
extent of the Term Obligations (it being acknowledged and agreed that the Term
Agent does not, and shall not, have a Lien on the Canadian Collateral or the
European Collateral).
For clarity, the Lien of the ABL Agent on the ABL Priority Collateral shall be
senior to any Lien of the Term Agent thereon and any Lien of the Term Agent on
the ABL Priority Collateral shall be junior to the Lien of the ABL Agent
thereon.
(2)With respect to the Term Priority Collateral:


        

15

--------------------------------------------------------------------------------



(A) a senior Lien to the Term Agent and the other Term Secured Parties to the
extent of the Term Obligations;
(B) a junior Lien to the ABL Agent and the other ABL Secured Parties to the
extent of the ABL Obligations.
For clarity, the Lien of the Term Agent on the Term Priority Collateral shall be
senior to the Lien of the ABL Agent thereon and the Lien of the ABL Agent on the
Term Priority Collateral shall be junior to the Lien of the Term Agent thereon.
(b)The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that, concurrently herewith, the ABL Agent, for the
benefit of itself and the ABL Secured Parties, has been, or may be, granted
Liens upon all of the Term Priority Collateral and the Term Agent hereby
consents thereto. The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, acknowledges and agrees that, concurrently herewith, the Term Agent,
for the benefit of itself and the Term Secured Parties, has been, or may be,
granted Liens upon all of the ABL Priority Collateral and the ABL Agent hereby
consents thereto. The subordination of Liens by the Term Agent and the ABL Agent
in favor of one another as set forth herein shall not be deemed to subordinate
the Term Agent’s Liens or the ABL Agent’ Liens to the Liens of any other Person.


Section 2.2    Waiver of Right to Contest Liens.


(a)    The Term Agent, for and on behalf of itself and the Term Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. The
Term Agent, for itself and on behalf of the Term Secured Parties, agrees that
none of the Term Agent or the Term Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by the
ABL Agent or any ABL Secured Party under the ABL Documents with respect to the
ABL Priority Collateral. The Term Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the ABL Agent or any ABL Lender seeks to
enforce its Liens in any ABL Priority Collateral. The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement or otherwise acting in accordance with this Agreement.


(b)    The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the ABL Agent, for itself
and on behalf of the ABL Secured Parties, agrees that none of the ABL Agent or
the ABL Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the Term Agent or any Term
Secured Party under the Term Documents with respect to the Term Priority
Collateral. The ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the Term Agent or any Term Secured Party seeks to
enforce its Liens in any Term Priority Collateral. The foregoing shall not be
construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement or otherwise acting in accordance with this Agreement.


    

16

--------------------------------------------------------------------------------



Section 2.3    Remedies Standstill.


(a)    The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral, and will not take, receive or accept any Proceeds of ABL
Priority Collateral, it being understood and agreed that the temporary deposit
of Proceeds of ABL Priority Collateral in a Deposit Account controlled by such
Term Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly (but in no event later than five Business Days after the
Term Agent’s actual knowledge of its receipt thereof) remitted to the ABL Agent.
From and after the date upon which the Discharge of ABL Obligations shall have
occurred, the Term Agent or any Term Secured Party may Exercise Any Secured
Creditor Remedies under the Term Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Term Agent or the Term Secured
Parties is at all times subject to the provisions of this Agreement.


(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of Term
Obligations shall have occurred, neither the ABL Agent nor any ABL Secured Party
will Exercise Any Secured Creditor Remedies with respect to the Term Priority
Collateral, and will not take, receive or accept any Proceeds of the Term
Priority Collateral, it being understood and agreed that the temporary deposit
of Proceeds of Term Priority Collateral in a Deposit Account controlled by the
ABL Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly (but in no event later than five Business Days after the
ABL Agent’s actual knowledge of its receipt thereof) remitted to the Term Agent.
From and after the date upon which the Discharge of Term Obligations shall have
occurred, the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the ABL Agent or the ABL Secured
Parties is at all times subject to the provisions of this Agreement.


(c)Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Term Obligations owed to it in
any Insolvency Proceeding commenced by or against any Loan Party, (ii) taking
any action (not adverse to the Lien Priority of the Liens of the other Agent or
other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non-bankruptcy
law, (v) voting on any plan of reorganization or filing any proof of claim in
any Insolvency Proceeding of any Loan Party, or (vi) objecting to the proposed
retention of Collateral by the other Agent or any other Secured Party in full or
partial satisfaction of any ABL Obligations or Term Obligations due to such
other Agent or Secured Party, in each case (i) through (vi) above to the extent
not inconsistent with the terms of this Agreement.

17

--------------------------------------------------------------------------------





Section 2.4    Exercise of Rights


(a)    No Other Restrictions. Except as expressly set forth in this Agreement,
each Term Secured Party and each ABL Secured Party shall have any and all rights
and remedies it may have as a creditor under applicable law, including the right
to the Exercise of Secured Creditor Remedies; provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the provisions of this Agreement. The ABL Agent may enforce the
provisions of the ABL Documents, the Term Agent may enforce the provisions of
the Term Documents and each may Exercise Any Secured Creditor Remedies, all in
such order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement and mandatory provisions
of applicable law; provided, however, that each of the ABL Agent and the Term
Agent agrees to provide to the other (x) an Enforcement Notice prior to the
commencement of an Exercise Any Secured Creditor Remedies and (y) copies of any
notices that it is required under applicable law to deliver to any Borrower or
any Guarantor; provided further, however, that the ABL Agent’s failure to
provide any such copies to the Term Agent (but not the Enforcement Notice) shall
not impair any of the ABL Agent’s rights hereunder or under any of the ABL
Documents and the Term Agent’s failure to provide any such copies to the ABL
Agent (but not the Enforcement Notice) shall not impair any of the Term Agent’s
rights hereunder or under any of the Term Documents. Each of the Term Agent (on
behalf of itself and the Term Secured Parties) and the ABL Agent (on behalf of
itself and the ABL Secured Parties) agrees (i) that it will not institute any
suit or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim, in the case of the Term Agent and each Term Secured Party,
against either the ABL Agent or any other ABL Secured Party, and in the case of
the ABL Agent and each other ABL Secured Party, against either the Term Agent or
any other Term Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral which
is consistent with the terms of this Agreement, and none of such parties shall
be liable for any such action taken or omitted to be taken, and (ii) it will not
be a petitioning creditor or otherwise assist in the filing of an involuntary
Insolvency Proceeding.


(b)    Release of Liens.



18

--------------------------------------------------------------------------------



(i)In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent or by the ABL Loan Parties with the consent of the ABL
Agent, or (B) any sale, transfer or other disposition of all or any portion of
the ABL Priority Collateral, so long as such sale, transfer or other disposition
is then permitted by the ABL Documents and the Term Documents or consented to by
the requisite ABL Lenders and the requisite Term Lenders, the Term Agent agrees,
on behalf of itself and the Term Secured Parties that such sale, transfer or
other disposition will be free and clear of the Liens on such ABL Priority
Collateral securing the Term Obligations, and the Term Agent’s and the Term
Secured Parties’ Liens with respect to the ABL Priority Collateral so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
ABL Secured Parties’ Liens on such ABL Priority Collateral; provided, that the
Liens of the parties shall attach to the proceeds of any such disposition of the
ABL Priority Collateral with the same relative priority as the Liens which
attached to the ABL Priority Collateral so released. In furtherance of, and
subject to, the foregoing, the Term Agent agrees that it will promptly execute
any and all Lien releases or other documents reasonably requested by the ABL
Agent in connection therewith. The Term Agent hereby appoints the ABL Agent and
any officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Term Agent and in the name of
the Term Agent or in the ABL Agent’s own name, from time to time, in the ABL
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).


(ii)In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the Term Agent or by the Term Loan Lenders with the consent of the
Term Agent, or (B) any sale, transfer or other disposition of all or any portion
of the Term Priority Collateral, so long as such sale, transfer or other
disposition is then permitted by the Term Documents and the ABL Documents or
consented to by the requisite Term Lenders and the requisite ABL Lenders, the
ABL Agent agrees, on behalf of itself and the ABL Secured Parties, that such
sale, transfer or disposition will be free and clear of the Liens on such Term
Priority Collateral securing the ABL Obligations and the ABL Agent’s and the ABL
Secured Parties’ Liens with respect to the Term Priority Collateral so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
Term Secured Parties’ Liens on such Term Priority Collateral; provided, that the
Liens of the parties shall attach to the proceeds of any such disposition of the
Term Priority Collateral with the same relative priority as the Liens which
attached to the Term Priority Collateral so released. In furtherance of, and
subject to, the foregoing, the ABL Agent agrees that it will promptly execute
any and all Lien releases or other documents reasonably requested by the Term
Agent in connection therewith. The ABL Agent hereby appoints the Term Agent and
any officer or duly authorized person of the Term Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the ABL Agent and in the name of the
ABL Agent or in the Term Agent’s own name, from time to time, in the Term
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).



19

--------------------------------------------------------------------------------



Section 2.5    No New Liens Until the Discharge of ABL Obligations, and for so
long as the Term Obligations are secured by any ABL Priority Collateral, the
parties hereto agree that no Term Secured Party shall acquire or hold any Lien
on any assets of any Loan Party securing any Term Obligation which assets are
not also subject to the Lien of the ABL Agent under the ABL Documents. If any
Term Secured Party shall nonetheless acquire or hold any Lien on any assets of
any Loan Party securing any Term Obligation which assets are not also subject to
the Lien of the ABL Agent under the ABL Documents, then the Term Agent (or the
relevant Term Secured Party) shall, without the need for any further consent of
any other Term Secured Party, the Term Borrower or any Term Guarantor and
notwithstanding anything to the contrary in any other Term Document, be deemed
to also hold and have held such Lien as agent or bailee for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.


(b)    Until the Discharge of Term Obligations, and for so long as the ABL
Obligations are secured by any Term Priority Collateral, the parties hereto
agree that, except for the Canadian Collateral and the European Collateral, no
ABL Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any ABL Obligation which assets are not also subject to the Lien of the
Term Agent under the Term Documents. If any ABL Secured Party shall nonetheless
acquire or hold any Lien on any assets of any Loan Party (other than the
Canadian Collateral and the European Collateral) securing any ABL Obligation
which assets are not also subject to the Lien of the Term Agent under the Term
Documents, then the ABL Agent (or the relevant ABL Secured Party) shall, without
the need for any further consent of any other ABL Secured Party, any ABL
Borrower or any ABL Guarantor and notwithstanding anything to the contrary in
any other ABL Document, be deemed to also hold and have held such Lien as agent
or bailee for the benefit of the Term Agent as security for the Term Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Agent in writing of the existence of such Lien.


Section 2.6    Waiver of Marshalling.


(a)    Until the Discharge of ABL Obligations, the Term Agent, on behalf of
itself and the Term Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.


(b)    Until the Discharge of Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.



20

--------------------------------------------------------------------------------



ARTICLE 3
ACTIONS OF THE PARTIES


Section 3.1    Certain Actions Permitted. The Term Agent and the ABL Agent may
make such demands or file such claims in respect of the Term Obligations or the
ABL Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time.


Section 3.2    Agent for Perfection. The ABL Agent, for and on behalf of itself
and each ABL Secured Party, and the Term Agent, for and on behalf of itself and
each Term Secured Party, as applicable, each agrees to hold all Collateral in
its respective possession, custody, or control (including as defined in Sections
9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody,
or control of agents or bailees for either) as agent for the other solely for
the purpose of perfecting the security interest granted to each in such
Collateral, subject to the terms and conditions of this Section 3.2. None of the
ABL Agent, the ABL Secured Parties, the Term Agent, or the Term Secured Parties,
as applicable, shall have any obligation whatsoever to the others to assure that
the Collateral is genuine or owned by any Borrower, any Guarantor, or any other
Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and the Term Agent under this Section 3.2 are
and shall be limited solely to holding or maintaining control of the Control
Collateral as agent for the other party for purposes of perfecting the Lien held
by the Term Agent or the ABL Agent, as applicable. The ABL Agent is not and
shall not be deemed to be a fiduciary of any kind for the Term Secured Parties
or any other Person. Without limiting the generality of the foregoing, except as
provided herein, the ABL Secured Parties shall not be obligated to see to the
application of any Proceeds of the Term Priority Collateral deposited into any
Deposit Account or be answerable in any way for the misapplication thereof. The
Term Agent is not and shall not be deemed to be a fiduciary of any kind for the
ABL Secured Parties, or any other Person.


Section 3.3    Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral as set forth in the ABL Credit Agreement or
the Term Loan Agreement, as applicable. Until Discharge of the ABL Obligations,
the ABL Agent shall have the sole and exclusive right, as against the Term
Agent, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of ABL Priority Collateral and take other such
actions with respect to insurance covering the ABL Priority Collateral as set
forth in the ABL Credit Agreement. Until Discharge of the Term Obligations, the
Term Agent shall have the sole and exclusive right, as against the ABL Agent, to
adjust settlement of insurance claims in the event of any covered loss, theft or
destruction of Term Priority Collateral and take other such actions with respect
to insurance covering the Term Priority Collateral as set forth in the Term Loan
Agreement. To the extent that an insured claim covers both ABL Priority
Collateral and Term Priority Collateral, then the ABL Agent and the Term Loan
Agent will work jointly and in good faith to collect, adjust and/or settle under
the insurance policy, as applicable. If the parties are unable after negotiating
in good faith to agree on the collection, adjustment or settlement for such
claim and the insurer will not settle such claim separately with respect to ABL
Priority Collateral and Term Priority Collateral, either party may apply to a
court of competent jurisdiction to make a determination as to the settlement of
such claim, and the court’s determination shall be binding upon the parties. All
proceeds of such insurance shall be remitted to the ABL Agent or the Term Agent,
as the case may be, and each of the Term Agent and ABL Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1 hereof.



21

--------------------------------------------------------------------------------



Section 3.4    [Reserved]. Inspection and Access Rights.


(a)    Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Priority Collateral (or any other Exercise of Any Secured
Creditor Remedies by the ABL Agent) and whether or not the Term Agent or any
other Term Secured Party has commenced and is continuing to Exercise Any Secured
Creditor Remedies of the Term Agent, the ABL Agent or any other Person
(including any ABL Loan Party) acting with the consent, or on behalf, of the ABL
Agent, shall have the right (a) during the Use Period or otherwise in connection
with the conducting of audits and appraisals in the ordinary course, during
normal business hours on any Business Day, to access ABL Priority Collateral
that (i) is stored or located in or on, or (ii) has become an accession with
respect to (within the meaning of Section 9-335 of the Uniform Commercial Code),
or (iii) has been commingled with (within the meaning of Section 9-336 of the
Uniform Commercial Code), Term Priority Collateral, and (b) during the Use
Period, shall have the right to use the Term Priority Collateral, each of the
foregoing in order to assemble, inspect, copy or download information stored on,
take action to perfect its Liens on, complete a production run of inventory,
take possession of, move, prepare and advertise for sale, sell (by public
auction, private sale or a “store closing”, “going out of business” or similar
sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in the any ABL Loan Party’s business), store or otherwise deal with
the ABL Priority Collateral, in each case without notice to, the involvement of
or interference by any Term Secured Party or liability to any Term Secured
Party. In the event that any ABL Secured Party has commenced and is continuing
the Exercise of Any Secured Creditor Remedies with respect to any ABL Priority
Collateral or any other sale or liquidation of the ABL Priority Collateral has
been commenced by an ABL Loan Party (with the consent of the ABL Agent), the
Term Agent may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period, unless the purchaser,
assignee or transferee thereof agrees to be bound by the provisions of this
Section 3.5.


(b)    During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any other diminution in value) to such Term Priority
Collateral resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
Notwithstanding the foregoing, in no event shall the ABL Secured Parties or the
ABL Agent have any liability to the Term Secured Parties and/or to the Term
Agent pursuant to this Section 3.5 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the Term
Priority Collateral existing prior to the date of the exercise by the ABL
Secured Parties (or the ABL Agent, as the case may be) of their rights under
Section 3.5 and the ABL Secured Parties shall have no duty or liability to
maintain the Term Priority Collateral in a condition or manner better than that
in which it was maintained prior to the use thereof by the ABL Secured Parties,
or for any diminution in the value of the Term Priority Collateral that results
from ordinary wear and tear resulting from the use of the Term Priority
Collateral by the ABL Secured Parties in the manner and for the time periods
specified under this Section 3.5. Without limiting the rights granted in this
Section 3.5, the ABL Secured Parties and the ABL Agent shall cooperate with the
Term Secured Parties and/or the Term Agent in connection with any efforts made
by the Term Secured Parties and/or the Term Agent to sell the Term Priority
Collateral.


        

22

--------------------------------------------------------------------------------



(c)    Except as provided in clauses (b) and (d) of this Section 3.5, the ABL
Agent and the ABL Secured Parties shall not be obligated to pay any amounts to
the Term Agent or the Term Secured Parties (or any person claiming by, through
or under the Term Secured Parties, including any purchaser of the Term Priority
Collateral) or to the ABL Loan Parties, for or in respect of the use by the ABL
Agent and the ABL Secured Parties of the Term Priority Collateral.


(d)The ABL Secured Parties shall (i) use the Term Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Term Secured Parties; and (iii) indemnify the Term Secured Parties from any
claim, loss, damage, cost or liability arising from the ABL Secured Parties’ use
of the Term Priority Collateral (except for those arising from the gross
negligence or willful misconduct of any Term Secured Party).


(e)The Term Agent and the other Term Secured Parties shall use commercially
reasonable efforts to not hinder or obstruct the ABL Agent and the other ABL
Secured Parties from exercising the rights described in Section 3.5(a) hereof.


(f)In furtherance of the foregoing in this Section 3.5, the Term Agent and the
Term Secured Parties, in their capacity as a secured party (or as a purchaser,
assignee or transferee, as applicable), and to the extent of its interest
therein, hereby grants to the ABL Agent and the ABL Secured Parties during the
Use Period a nonexclusive, irrevocable, royalty-free, worldwide license to use,
license or sublicense any and all Intellectual Property now owned or hereafter
acquired included as part of the Term Priority Collateral (and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof) as is or may be necessary or advisable in the ABL Agent’s
reasonable judgment for the ABL Agent to process, ship, produce, store, supply,
lease, complete, sell, liquidate or otherwise deal with the ABL Priority
Collateral, or to collect or otherwise realize upon any Accounts (as defined in
the ABL Credit Agreement) comprising ABL Priority Collateral, in each case
solely in connection with any Exercise of Secured Creditor Remedies; provided
that (i) any such license shall terminate upon the sale of the applicable ABL
Priority Collateral and shall not extend or transfer to the purchaser of such
ABL Priority Collateral, (ii) the ABL Agent’s use of such Intellectual Property
shall be reasonable and lawful, and (iii) any such license is granted on an “AS
IS” basis, without any representation or warranty whatsoever. Furthermore, the
Term Agent agrees that, in connection with any Exercise of Secured Creditor
Remedies conducted by the Term Agent in respect of Term Priority Collateral, the
Term Agent shall provide written notice to any purchaser, assignee or transferee
of Intellectual Property pursuant to an Exercise of Secured Creditor Remedies
that the applicable Intellectual Property is subject to such license.



23

--------------------------------------------------------------------------------



(g)In the event that the ABL Agent shall, in the exercise of its rights under
the ABL Collateral Documents or otherwise, receive possession or control of any
books and records of any Term Loan Party which contain information identifying
or pertaining to the Term Priority Collateral, the ABL Agent shall, upon request
from the Term Agent and as promptly as practicable thereafter, either make
available to the Term Agent such books and records for inspection and
duplication or provide to the Term Agent copies thereof.  In the event that the
Term Agent shall, in the exercise of its rights under the Term Collateral
Documents or otherwise, receive possession or control of any books and records
of any ABL Loan Party which contain information identifying or pertaining to any
of the ABL Priority Collateral, the Term Agent shall, upon request from the ABL
Agent and as promptly as practicable thereafter, either make available to the
ABL Agent such books and records for inspection and duplication or provide the
ABL Agent copies thereof.


Section 3.6    Tracing of and Priorities in Proceeds. The ABL Agent, for itself
and on behalf of the ABL Secured Parties, and the Term Agent, for itself and on
behalf of the Term Secured Parties, further agree that prior to an issuance of
any notice of Exercise of Any Secured Creditor Remedies by such Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any Proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Loan Party to acquire other property which is Collateral shall not
(solely as between the Agents and the Lenders) be treated as Proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired.


Section 3.7    Payments Over.


(a)    So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Secured Parties in connection
with the exercise of any right or remedy (including set off) relating to the ABL
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the ABL Agent for the benefit of the
ABL Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
ABL Agent is hereby authorized to make any such endorsements as agent for the
Term Agent or any such Term Secured Parties. This authorization is coupled with
an interest and is irrevocable until such time as this Agreement is terminated
in accordance with its terms.


(b)    So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the Term Agent for the benefit of the
Term Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Term Agent is hereby authorized to make any such endorsements as agent for the
ABL Agent or any such other ABL Secured Parties. This authorization is coupled
with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.


        

24

--------------------------------------------------------------------------------



(c)    Nothing in this Agreement shall prohibit the receipt by the ABL Agent or
the Term Agent or any Secured Party of payments of interest, principal and other
amounts owed in respect of the ABL Obligations or the Term Obligations so long
as such receipt is not the direct or indirect result of the Exercise of Any
Secured Creditor Remedies by the ABL Agent or the Term Agent or any Secured
Party in contravention of this Agreement with respect to any Lien held by any of
them.


ARTICLE 4
APPLICATION OF PROCEEDS


Section 4.1    Application of Proceeds.


(a)    Revolving Nature of ABL Obligations. The Term Agent, for and on behalf of
itself and the Term Secured Parties, expressly acknowledges and agrees that (i)
the ABL Credit Agreement includes a revolving commitment, that in the ordinary
course of business the ABL Agent and the ABL Lenders will apply payments and
make advances thereunder, and that no application of any Collateral consisting
of cash or cash equivalents or the release of any Lien by the ABL Agent upon any
portion of the ABL Priority Collateral in connection with a permitted
disposition by the ABL Loan Parties under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement; (ii)
the amount of the ABL Obligations that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the ABL Obligations may be modified, extended or amended from time
to time, and that the aggregate amount of the ABL Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by the Term
Secured Parties and without affecting the provisions hereof; and (iii) all
Collateral consisting of cash or cash equivalents received by the ABL Agent may
be applied, reversed, reapplied, reborrowed or credited, in whole or in part, to
the ABL Obligations at any time; provided, however, that from and after the date
on which the ABL Agent (or any ABL Secured Party) or the Term Agent (or any Term
Secured Party) commences the Exercise of Any Secured Creditor Remedies, all
amounts received by the ABL Agent or any ABL Lender shall be applied as
specified in Sections 4.1(b) and (c). The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of either the ABL Obligations or the Term Obligations, or any
portion thereof.


        
(b)    Application of Proceeds of ABL Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all ABL Priority Collateral, ABL Priority Proceeds
and all other Proceeds thereof, received by either of them in connection with
any Exercise of Secured Creditor Remedies with respect to the ABL Priority
Collateral shall be applied,



25

--------------------------------------------------------------------------------



first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies to the extent provided in the ABL
Documents,
second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,
third, other than with respect to the Canadian Collateral and the European
Collateral in which the Term Agent has no claim or Lien, to the payment of the
Term Obligations in accordance with the Term Documents until the Discharge of
Term Obligations shall have occurred, and
fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.
(c)    Application of Proceeds of Term Priority Collateral. The ABL Agent and
the Term Agent hereby agree that all Term Priority Collateral, Term Priority
Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
Term Priority Collateral shall be applied,


first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies to the extent provided in the Term
Documents,
second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,
third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and
fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.
(d)    Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Secured Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Secured Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.


(e)    Turnover of Collateral. Upon the Discharge of ABL Obligations, the ABL
Agent shall deliver to the Term Agent or shall execute such documents as the
Term Agent may reasonably request (at the expense of the Term Borrower) to
enable the Term Agent to have control over any Control Collateral still in the
ABL Agent’s possession, custody, or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, subject to the reinstatement provisions of Section 5.3 below.
Upon the Discharge of Term Obligations, the Term Agent shall deliver to the ABL
Agent or shall execute such documents as the ABL Agent may reasonably request
(at the expense of the ABL Borrowers) to enable the ABL Agent to have control
over any Control Collateral still in the Term Agent’s possession, custody or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct, subject to the
reinstatement provisions of Section 5.3 below.



26

--------------------------------------------------------------------------------



Section 4.2    Specific Performance. Each of the ABL Agent and the Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Borrower or any Guarantor shall have complied with any of the provisions
of any of the Credit Documents, at any time when the other party shall have
failed to comply with any of the provisions of this Agreement applicable to it.
Each of the ABL Agent, for and on behalf of itself and the ABL Secured Parties,
and the Term Agent, for and on behalf of itself and the Term Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.


ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS


Section 5.1    Notice of Acceptance and Other Waivers.


(a)    All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Term Agent, on behalf of itself and the Term Secured Parties,
hereby waives notice of acceptance, or proof of reliance by the ABL Agent or any
ABL Secured Party of this Agreement and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations. All Term Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, hereby waives notice of acceptance, or proof of reliance, by
the Term Agent or any Term Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Term Obligations.


(b)    None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party have knowledge that
the honoring of (or failure to honor) any such request would constitute a
default under the terms of any Term Loan Agreement or any other Term Document or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the ABL Agent or any ABL
Secured Party otherwise should exercise any of its contractual rights or
remedies under any ABL Documents (subject to the express terms and conditions
hereof), neither the ABL Agent nor any ABL Secured Party shall have any
liability whatsoever to the Term Agent or any Term Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement). The ABL Agent and the ABL
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under any ABL Credit Agreement and any of the other ABL
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the Term Agent or any of the Term Secured Parties have in the
Collateral, except as otherwise expressly set forth in this Agreement. The Term
Agent, on behalf of itself and the Term Secured Parties, agrees that neither the
ABL Agent nor any ABL Secured Party shall incur any liability as a result of a
sale, lease, license, application, or other disposition of all or any portion of
the Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as
such disposition is conducted in accordance with mandatory provisions of
applicable law and does not breach the provisions of this Agreement.



27

--------------------------------------------------------------------------------



(c)    None of the Term Agent, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Lender honors (or fails to honor) a request by the Term Borrower for an
extension of credit pursuant to the Term Loan Agreement or any of the other Term
Documents, whether such Term Agent or any Term Lender has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of the ABL Credit Agreement or any other ABL Document, or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute a default under any Term Document, or if the Term
Agent or any Term Secured Party otherwise should exercise any of its contractual
rights or remedies under the Term Documents (subject to the express terms and
conditions hereof), neither the Term Agent nor any Term Secured Party shall have
any liability whatsoever to the ABL Agent or any ABL Secured Party as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement). The Term Agent and
the Term Secured Parties shall be entitled to manage and supervise their loans
and extensions of credit under the Term Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agent or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.


Section 5.2    Modifications to ABL Documents and Term Documents.


        

28

--------------------------------------------------------------------------------



(a)    The Term Agent, on behalf of itself and the Term Secured Parties, hereby
agrees that, without affecting the obligations of the Term Agent and the Term
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Agent or any Term Secured Party, and without incurring any
liability to the Term Agent or any Term Secured Party or impairing or releasing
the Lien Priority provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, increase or otherwise modify any of
the ABL Documents in any manner whatsoever, other than in a manner which would
have the effect of contravening the terms of this Agreement.


(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agree that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the Term Agent and the Term Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party, and without incurring any
liability to the ABL Agent or any ABL Secured Party or impairing or releasing
the Lien Priority provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, increase or otherwise modify any of
the Term Documents in any manner whatsoever other than in a manner which would
have the effect of contravening the terms of this Agreement or the ABL
Documents. For clarity, the Term Agent and the Term Secured Parties shall not
obtain a Lien on the Canadian Collateral or the European Collateral, and the
granting of such Lien shall be deemed in contravention of the terms of this
Agreement.


(c)    The ABL Obligations and the Term Obligations may be increased, restated,
amended and restated, supplemented, modified, restructured, replaced, amended or
refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is required to permit the refinancing
transaction under any ABL Document or any Term Document) of the ABL Agent, the
ABL Secured Parties, the Term Agent or the Term Secured Parties, as the case may
be, all without affecting the Lien Priority provided for herein or the other
provisions hereof, provided, however, that the holders of such new, amended,
restructured or refinancing Indebtedness (or an authorized agent or trustee on
their behalf) bind themselves in writing to the terms of this Agreement pursuant
to such documents or agreements (including amendments or supplements to this
Agreement) as the ABL Agent or the Term Agent, as the case may be, shall
reasonably request and in form and substance reasonably acceptable to the ABL
Agent or the Term Agent, as the case may be, and any such increase, restatement,
amendment and restatement, supplement, modification, replacement, restructuring,
amendment or refinancing transaction shall be in accordance with any applicable
provisions of both the ABL Documents and the Term Documents (to the extent such
documents survive such increase, restatement, amendment and restatement,
supplement, modification, replacement, restructuring, amendment or refinancing).


(d)    ABL Agent and Term Agent each (i) will use its commercially reasonable
efforts to notify the other parties of any written amendment or modification to
any ABL Document or any Term Document, as applicable, but the failure to do so
will not create a cause of action against the party failing to give such notice
or create any claim or right on behalf of any third party or impact the
effectiveness of any such amendment or modification, and (ii) will, upon request
of the other party, provide copies of all such modifications or amendments and
copies of all other relevant documentation to the other Persons.



29

--------------------------------------------------------------------------------



Section 5.3    Reinstatement and Continuation of Agreement.


(a)    If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of the ABL Obligations or
the Term Obligations. No priority or right of the ABL Agent or any ABL Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the ABL Documents, regardless of any knowledge thereof which the ABL Agent or
any ABL Secured Party may have.


(b)    If the Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the Term Obligations (a “Term Recovery”), then the Term
Obligations shall be reinstated to the extent of such Term Recovery. If this
Agreement shall have been terminated prior to such Term Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Term Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of the ABL Obligations or
the Term Obligations. No priority or right of the Term Agent or any Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the Terms, provisions, or covenants of any of
the Term Documents, regardless of any knowledge thereof which the Term Agent or
any Term Secured Party may have.


ARTICLE 6
INSOLVENCY PROCEEDINGS


    

30

--------------------------------------------------------------------------------



Section 6.1    DIP Financing.


(a)    If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or any of the ABL Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws), with such financing to be secured by all or any
portion of the Collateral (including assets that, but for the application of
Section 552 of the Bankruptcy Code would be ABL Priority Collateral) (each, an
“ABL DIP Financing”), then the Term Agent, on behalf of itself and the Term
Secured Parties, agrees that it will raise no objection and will not support any
objection to such ABL DIP Financing or use of cash collateral or to the Liens
securing the same on any basis, including, without limitation, on the grounds of
a failure to provide “adequate protection” for the Liens of the Term Agent on
the ABL Collateral securing the Term Obligations (and will not request any
adequate protection solely as a result of such ABL DIP Financing or use of cash
collateral that is ABL Priority Collateral (except as provided in Section 6.3),
and will not offer or support any debtor-in-possession financing which would
compete with such ABL DIP Financing); provided that (i) the Term Agent retains
its Lien on the ABL Priority Collateral (other than the Canadian Collateral and
the European Collateral) to secure the Term Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the any Debtor
Relief Laws), subject to the terms hereof, to the Liens in favor of the ABL
Secured Parties on the ABL Priority Collateral existing prior to the
commencement of such Insolvency Proceeding, to any adequate protection Liens on
the ABL Priority Collateral granted in favor of the ABL Obligations and to the
senior priority of the ABL DIP Financing on the ABL Priority Collateral and (ii)
unless it shall otherwise consent, the Term Agent shall retain its Lien on the
Term Priority Collateral with the same priority as existed prior to the
commencement of the case under the subject Debtor Relief Laws and any Lien of
the ABL Agent (or other provider of ABL DIP Financing) on the Term Priority
Collateral securing such ABL DIP Financing is junior and subordinate to the Lien
of the Term Agent on the Term Priority Collateral, (iii) all Liens on ABL
Priority Collateral securing any such ABL DIP Financing shall be senior to or on
a parity with the Liens of the ABL Agent and the ABL Secured Parties securing
the ABL Obligations on ABL Priority Collateral and (iv) the foregoing provisions
of this Section 6.1(a) shall not prevent the Term Agent and the Term Secured
Parties from objecting to any provision in any ABL DIP Financing relating to any
provision or content of a plan of reorganization or other plan of similar effect
under any Debtor Relief Laws.


(b)    If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Obligations, and the Term
Agent or any of the Term Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting Term Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) with such financing to be secured by all or any
portion of the Term Priority Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code would be Term Priority
Collateral) (each, a “ Term DIP Financing ”), then the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees that it will raise no objection and
will not support any objection to such Term DIP Financing or use of cash
collateral or to the Liens securing the same on any basis, including, without
limitation, on the grounds of a failure to provide “adequate protection” for the
Liens of the ABL Agent on the Term Priority Collateral securing the ABL
Obligations (and will not request any adequate protection solely as a result of
such Term DIP Financing or use of cash collateral that is Term Priority
Collateral (except as provided in Section 6.3) and will not offer or support any
debtor-in-possession financing which would compete with such Term DIP Financing;
provided that (i) the ABL Agent retains its Lien on the Term Priority Collateral
to secure the ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the any Debtor Relief Laws), subject to
the terms hereof, to the Liens in favor of the Term Secured Parties on the Term
Priority Collateral existing prior to the commencement of such Insolvency
Proceeding, to any adequate protection Liens on the Term Priority Collateral
granted in favor of the Term Obligations, and to the senior priority of the Term
DIP Financing on the Term Priority Collateral and (ii) unless it shall otherwise
consent, the ABL Agent shall retain its Lien on the ABL Priority Collateral with
the same priority as existed prior to the commencement of the case under the
subject Debtor Relief Laws and any Lien of the Term Agent (or other provider of
Term DIP Financing) on the ABL Priority Collateral securing such Term DIP
Financing is junior and subordinate to the Lien of the ABL Agent on the ABL
Priority Collateral, (iii) all Liens on Term Priority Collateral securing any
such Term DIP Financing shall be senior to or on a parity with the Liens of the
Term Agent and the Term Secured Parties securing the Term Obligations on Term
Priority Collateral and (iv) the foregoing provisions of this Section 6.1(b)
shall not prevent the ABL Agent and the ABL Secured Parties from objecting to
any provision in any Term DIP Financing relating to any provision or content of
a plan of reorganization or other plan of similar effect under any Debtor Relief
Laws.



31

--------------------------------------------------------------------------------



(c)    All Liens granted to the ABL Agent or the Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.


Section 6.2    Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent. Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent. In addition,
neither the Term Agent nor the ABL Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other, unless such period is agreed by both the ABL
Agent and the Term Agent to be modified or unless the ABL Agent or Term Agent,
as applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or the Term Agent’s ability to realize upon its
Collateral.



32

--------------------------------------------------------------------------------



Section 6.3    No Contest; Adequate Protection. The Term Agent, on behalf of
itself and the Term Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the ABL Agent or any ABL Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1(b) or Section 6.3(c)), (ii) subject to Section 6.1(a), any proposed
provision of ABL DIP Financing by the ABL Agent and the ABL Secured Parties (or
any other Person proposing to provide ABL DIP Financing with the consent of the
ABL Agent) or (iii) any objection by the ABL Agent or any ABL Secured Party to
any motion, relief, action, or proceeding based on a claim by the ABL Agent or
any ABL Secured Party that its interests in the Collateral are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement.


(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the Term Agent or any
Term Secured Party for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.1(a) or Section 6.3(c)), or (ii) any
objection by the Term Agent or any Term Secured Party to any motion, relief,
action or proceeding based on a claim by the Term Agent or any Term Secured
Party that its interests in the Collateral (unless in contravention of Section
6.1(a)) are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the
Term Agent as adequate protection of its interests are subject to this
Agreement.


(c)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:


(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Term Agent, on behalf of itself or
any of the Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request, unless in contravention of Section 6.1(a))
adequate protection with respect to its interests in such Collateral in the form
of a Lien on the same additional collateral (other than any Canadian Collateral
or European Collateral), which Lien will be subordinated to the Liens securing
the ABL Obligations on the same basis as the other Liens of the Term Agent on
ABL Priority Collateral;


(ii)if the Term Secured Parties) or any subset thereof) are granted adequate
protection with respect to Term Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted Term Priority Collateral), then the Term Agent, on behalf of itself
and any of the Term Secured Parties, agrees that the ABL Agent on behalf of
itself or any of the ABL Secured Parties, may seek or request (and the Term
Secured Parties will not oppose such request unless in contravention of Section
6.1(b)) adequate protection with respect to its interests in such Collateral in
the form of a Lien on the same additional collateral, which Lien will be
subordinated to the Liens securing the Term Obligations on the same basis as the
other Liens of the ABL Agent on Term Priority Collateral; and



33

--------------------------------------------------------------------------------



(iii)except as otherwise expressly set forth in Section 6.1 or in connection
with the Exercise of Secured Creditor Remedies with respect to (A) the ABL
Priority Collateral, nothing herein shall limit the rights of the Term Agent or
the Term Secured Parties from seeking adequate protection with respect to their
rights in the Term Priority Collateral in any Insolvency Proceeding (other than
adequate protection in the form of a cash payment, periodic cash payments or
otherwise, in each case except to the extent such payments are made from the of
the Term Priority Proceeds) or (B) the Term Priority Collateral, nothing herein
shall limit the rights of the ABL Agent or the ABL Secured Parties from seeking
adequate protection with respect to their rights in the ABL Priority Collateral
in any Insolvency Proceeding (other than adequate protection in the form of a
cash payment, periodic cash payments or otherwise, in each case except to the
extent such payments are made from the ABL Priority Proceeds).


Section 6.4    Asset Sales. The Term Agent agrees, on behalf of itself and the
Term Secured Parties, that it will not oppose any sale consented to by the ABL
Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Liens of the
parties attach to the proceeds of such sale (except that the Term Agent shall
not have a Lien on proceeds arising from the sale of Canadian Collateral or
European Collateral) consistent with the Lien Priority on the assets sold and
such proceeds are otherwise applied in accordance with this Agreement. The ABL
Agent agrees, on behalf of itself and the ABL Secured Parties, that it will not
oppose any sale consented to by the Term Agent of any Term Priority Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding or under a court order in
respect of measures granted with similar effect under any foreign Debtor Relief
Laws) so long as (i) the Liens of the parties attach to the proceeds of such
sale consistent with the Lien Priority on the assets sold and such proceeds are
otherwise applied in accordance with this Agreement, and (ii) the purchaser
assumes and agrees to the provisions of Section 3.5 of this Agreement.


Section 6.5    Separate Grants of Security and Separate Classification. Each
Term Secured Party and each ABL Secured Party acknowledges and agrees that (i)
the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Term Obligations are fundamentally different from the ABL Obligations and
must be separately classified in any plan of reorganization (or other plan of
similar effect under any Debtor Relief Laws) proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Term Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the ABL Secured Parties and the Term
Secured Parties hereby acknowledge and agree that all distributions from the
Collateral shall be made as if there were separate classes of ABL Obligation
claims and Term Obligation claims against the Loan Parties, with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Term Priority Collateral is sufficient (for this purpose ignoring
all claims held by the other Secured Parties), the ABL Secured Parties or the
Term Secured Parties, respectively, shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest that is
available from each pool of Priority Collateral for each of the ABL Secured
Parties and the Term Secured Parties, respectively, before any distribution is
made from such pool of Priority Collateral in respect of the claims held by the
other Secured Parties from such Priority Collateral, with the other Secured
Parties hereby acknowledging and agreeing to turn over to the respective other
Secured Parties amounts otherwise received or receivable by them from such pool
of Priority Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries of such Secured Parties.



34

--------------------------------------------------------------------------------



Section 6.6    Enforceability. The provisions of this Agreement are intended to
be and shall be enforceable as a “subordination agreement” under Section 510(a)
of the Bankruptcy Code.


Section 6.7    ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Loan
Parties (to the extent applicable) hereunder, shall, except as otherwise
specifically provided herein, remain in full force and effect irrespective of:


(i)any lack of validity or enforceability of any ABL Document;


(ii)any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document (but solely to the
extent permitted pursuant to Section 5.2(a) above);


(iii)any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee or guaranty thereof; or


(iv)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the ABL Obligations, or of
the Term Agent or any Loan Party, to the extent applicable, in respect of this
Agreement.


Section 6.8    Term Obligations Unconditional. All rights of the Term Agent
hereunder, all agreements and obligations of the ABL Agent and the Loan Parties
(to the extent applicable) hereunder, shall, except as otherwise specifically
provided herein, remain in full force and effect irrespective of:


(i)    any lack of validity or enforceability of any Term Document;


(ii)    any change in the time, place or manner of payment of, or in any other
Term of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document (but
solely to the extent permitted pursuant to Section 5.2(b) above);



35

--------------------------------------------------------------------------------



(iii)    any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Obligations or any guarantee or guaranty
thereof; or
(iv)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Term
Obligations, or of the ABL Agent or any Loan Party, to the extent applicable, in
respect of this Agreement.


Section 6.9    Other Matters.


(a)    To the extent that the ABL Agent or any ABL Secured Party has or acquires
rights under Section 363 or Section 364 of the Bankruptcy Code with respect to
any of the Term Priority Collateral, the ABL Agent agrees, on behalf of itself
and the other ABL Secured Parties, not to assert any of such rights without the
prior written consent of the Term Agent; provided that if requested by the Term
Agent, the ABL Agent shall timely exercise such rights in the manner requested
by the Term Agent, including any rights to payments in respect of such rights.


(b)    To the extent that the Term Agent or any Term Secured Party has or
acquires rights under Section 363 or Section 364 of the Bankruptcy Code with
respect to any of the ABL Priority Collateral, the Term Agent agrees, on behalf
of itself and the other Term Secured Parties, not to assert any of such rights
without the prior written consent of the ABL Agent; provided that if requested
by the ABL Agent, the Term Agent shall timely exercise such rights in the manner
requested by the ABL Agent, including any rights to payments in respect of such
rights.


ARTICLE 7


PURCHASE OPTIONS


Section 7.1    Notice of Exercise.


(a)    Without prejudice to the enforcement of the ABL Secured Parties’ rights
and remedies, the ABL Agent agrees, on behalf of the ABL Secured Parties, that
following the occurrence of (i) any acceleration of the ABL Obligations and the
receipt of written notice thereof by the Term Agent or (ii) any Loan Party
becoming subject to an Insolvency Proceeding (each such event, an “ABL
Obligations Purchase Option Event”), then all or a portion of the Term Secured
Parties, acting as a single group, shall have the option to purchase all of the
ABL Obligations from the ABL Secured Parties by delivery of written notice of
their intent to purchase the ABL Obligations to the ABL Agent within five (5)
Business Days of the ABL Obligations Purchase Option Event. Such notice from
such Term Secured Parties to the ABL Agent shall be irrevocable.



36

--------------------------------------------------------------------------------



(b)    Without prejudice to the enforcement of the Term Secured Parties’ rights
and remedies, the Term Agent agrees, on behalf of the Term Secured Parties, that
following the occurrence of (i) any acceleration of the Term Obligations and the
receipt of written notice thereof by the ABL Agent or (ii) any Loan Party
becoming subject to an Insolvency Proceeding (each such event, a “Term
Obligations Purchase Option Event”), then all or a portion of the ABL Secured
Parties, acting as a single group, shall have the option to purchase all of the
Term Obligations from the Term Secured Parties by delivery of written notice of
their intent to purchase the Term Obligations to the Term Agent within five (5)
Business Days of the Term Obligations Purchase Option Event. Such notice from
such ABL Secured Parties to the Term Agent shall be irrevocable.


Section 7.2    Purchase and Sale.


(a)    On the date specified by the relevant Term Secured Parties in the notice
contemplated by Section 7.1(a) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by the
ABL Agent of the notice of the relevant Term Secured Party’s election to
exercise such option), the ABL Lenders shall sell to the relevant Term Secured
Parties, and the relevant Term Secured Parties shall purchase from the ABL
Lenders, the ABL Obligations, provided that, the ABL Agent and the ABL Secured
Parties shall retain all rights to be indemnified or held harmless by the Loan
Parties in accordance with the terms of the ABL Documents but shall not retain
any rights to the security therefor.


(b)    On the date specified by the relevant ABL Secured Parties in the notice
contemplated by Section 7.1(b) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by the
Term Agent of the notice of the relevant ABL Secured Party’s election to
exercise such option), the Term Lenders shall sell to the relevant ABL Secured
Parties, and the relevant ABL Secured Parties shall purchase from the Term
Lenders, the Term Obligations, provided that, the Term Agent, the Term Agent and
the Term Secured Parties shall retain all rights to be indemnified or held
harmless by the Loan Parties in accordance with the terms of the Term Documents
but shall not retain any rights to the security therefor.


Section 7.3    Payment of Purchase Price.


Upon the date of such purchase and sale, the relevant Term Secured Parties or
the relevant ABL Secured Parties, as applicable, shall:


(a)    pay to the ABL Agent for the benefit of the ABL Lenders (with respect to
a purchase of the ABL Obligations) or to the Term Agent for the benefit of the
Term Lenders (with respect to a purchase of the Term Obligations) as the
purchase price therefor the full amount of all the ABL Obligations or Term
Obligations, as applicable, then outstanding and unpaid (including principal,
interest, fees and expenses, including reasonable attorneys’ fees and legal
expenses but specifically excluding any prepayment premium, termination or
similar fees),

37

--------------------------------------------------------------------------------





(b)    with respect to a purchase of the ABL Obligations, furnish cash
collateral to the ABL Agent in a manner and in such amounts as the ABL Agent
determines is reasonably necessary to secure the ABL Agent, the ABL Secured
Parties, letter of credit issuing banks and applicable affiliates in connection
with any issued and outstanding letters of credit, ABL Bank Products and ABL
Cash Management Services secured by the ABL Documents,


(c)    with respect to a purchase of the ABL Obligations, agree to reimburse the
ABL Agent, the ABL Secured Parties and letter of credit issuing banks for any
loss, cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) in connection with any commissions, fees, costs or expenses related to
any issued and outstanding letters of credit as described above and any checks
or other payments provisionally credited to the ABL Obligations, and/or as to
which the ABL Agent has not yet received final payment,


(d)    agree to reimburse the ABL Secured Parties or the Term Secured Parties,
as applicable, and with respect to a purchase of the ABL Obligations letter of
credit issuing banks, in respect of indemnification obligations of the Loan
Parties under the ABL Documents or the Term Documents, as applicable, as to
matters or circumstances known to the ABL Agent, the Term Agent or the Term
Agent, as applicable, at the time of the purchase and sale which would
reasonably be expected to result in any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) to the ABL Secured Parties, the
Term Secured Parties or letter of credit issuing banks, as applicable, and


(e)    agree to indemnify and hold harmless the ABL Secured Parties or the Term
Secured Parties, as applicable, and with respect to a purchase of the ABL
Obligations letter of credit issuing banks, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the ABL Obligations or the Term Obligations, as applicable, as a direct result
of any acts by any Term Secured Party or any ABL Secured Party, as applicable,
occurring after the date of such purchase. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account as the ABL Agent or the Term Agent, as applicable, may designate in
writing for such purpose.


Section 7.4    Limitation on Representations and Warranties.


Such purchase shall be expressly made without representation or warranty of any
kind by any selling party (or the ABL Agent or the Term Agent) and without
recourse of any kind, except that the selling party shall represent and warrant:
(a) the amount of the ABL Obligations or Term Obligations, as applicable, being
purchased from it, (b) that such ABL Secured Party or Term Secured Party, as
applicable, owns the ABL Obligations or Term Obligations, as applicable, free
and clear of any Liens or encumbrances and (c) that such ABL Secured Party or
Term Secured Party, as applicable, has the right to assign such ABL Obligations
or Term Obligations, as applicable, and the assignment is duly authorized.




ARTICLE 8
MISCELLANEOUS



38

--------------------------------------------------------------------------------



Section 8.1    Rights of Subrogation. The Term Agent, for and on behalf of
itself and the Term Secured Parties, agrees that no payment to the ABL Agent or
any ABL Secured Party pursuant to the provisions of this Agreement shall entitle
the Term Agent or any Term Secured Party to exercise any rights of subrogation
in respect thereof until the Discharge of ABL Obligations. Thereafter, the ABL
Agent agrees to execute such documents, agreements, and instruments as the Term
Agent or any Term Secured Party may reasonably request to evidence the transfer
by subrogation to any such Person of an interest in the ABL Obligations
resulting from payments to the ABL Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Agent are paid by such Person upon request for
payment thereof. The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that no payment to the Term Agent or any Term Secured Party
pursuant to the provisions of this Agreement shall entitle the ABL Agent or any
ABL Secured Party to exercise any rights of subrogation in respect thereof until
the Discharge of Term Obligations. Thereafter, the Term Agent agrees to execute
such documents, agreements, and instruments as the ABL Agent or any ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Term Obligations resulting from payments to the
Term Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Term Agent are paid by such Person upon request for payment thereof.


Section 8.2    Further Assurances. The parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce their rights and remedies
hereunder; provided, however, that no party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 8.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 8.2.


Section 8.3    Representations. The Term Agent represents and warrants to the
ABL Agent that it has the requisite power and authority under the Term Documents
to enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms. The ABL Agent represents and warrants to the Term Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Secured Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and the
ABL Secured Parties in accordance with its terms.


Section 8.4    Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL Agent
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.



39

--------------------------------------------------------------------------------



Section 8.5    Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or three (3) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.


ABL Agent:    Wells Fargo Bank, N.A.
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Peter Foley
With a copy to:
Riemer & Braunstein, LLP
Three Center Plaza
Boston, MA 02108
Attention: Marjorie S. Crider
Fax: (617) 880-3456


Term Agent:
Wells Fargo Bank, N.A.
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
With a copy to:
McGuireWoods LLP
201 North Tryon Street
Suite 3000
Charlotte, NC 28202-2146
Attention: Eric Burk
Fax: (704) 444-8848
Section 8.6    No Waiver; Remedies. No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

40

--------------------------------------------------------------------------------



Section 8.7    Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the earlier of the Discharge of ABL Obligations or the Discharge of
Term Obligations, (b) be binding upon the parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the parties and
their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral. All
references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent any ABL Secured Party, the Term Agent, or any Term Secured
Party may assign or otherwise transfer all or any portion of the ABL Obligations
or the Term Obligations, as applicable, to any other Person (other than any
Borrower, any Guarantor or any Subsidiary or Affiliate of any Borrower or any
Guarantor), and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, the Term
Agent, any ABL Secured Party, or any Term Secured Party, as the case may be,
herein or otherwise. The ABL Secured Parties and the Term Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide Indebtedness
to, or for the benefit of, any Loan Party on the faith hereof.


Section 8.8    Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to conflicts of laws
principles thereof but including Section 5-1401 and 5-1402 of the New York
General Obligations Law. This Agreement constitutes the entire agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.


Section 8.9    Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement


Section 8.10    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Term Agent and Term Secured
Parties. No other Person (including any Borrower, any Guarantor or any
Subsidiary or Affiliate of any Borrower or any Guarantor) shall be deemed to be
a third party beneficiary of this Agreement.


Section 8.11    Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.


Section 8.12    Severability. If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.



41

--------------------------------------------------------------------------------



Section 8.13    Attorneys’ Fees. The parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement.


Section 8.14    VENUE; JURY TRIAL WAIVER.


(a)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY TERM SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY
TERM DOCUMENTS, OR ANY ABL DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(c)    EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

42

--------------------------------------------------------------------------------





(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.5. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


Section 8.15    Intercreditor Agreement. This Agreement is the “Intercreditor
Agreement” referred to in the ABL Credit Agreement and the Term Loan Agreement.
Nothing in this Agreement shall be deemed to subordinate the obligations due to
(i) any ABL Secured Party to the obligations due to any Term Secured Party or
(ii) any Term Secured Party to the obligations due to any ABL Secured Party (in
each case, whether before or after the occurrence of an Insolvency Proceeding),
it being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.


Section 8.16    No Warranties or Liability. The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, the Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.


Section 8.17    Conflicts. Subject to Section 8.20 hereof, in the event of any
conflict between the provisions of this Agreement and the provisions of any ABL
Document or any Term Document, the provisions of this Agreement shall govern.


Section 8.18    Information Concerning Financial Condition of the Loan Parties.
Each of the Term Agent and the ABL Agent hereby assumes responsibility for
keeping itself informed of the financial condition of the Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Term Obligations. The Term Agent and the ABL Agent hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Term Agent
or the ABL Agent, in their sole discretion, undertakes at any time or from time
to time to provide any information to any other party to this Agreement, (a)
they shall be under no obligation (i) to provide any such information to such
other party or any other party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, (b) they make no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the party receiving such information hereby agrees to
hold the providing party harmless from any action the receiving party may take
or conclusion the receiving party may reach or draw from any such information,
as well as from and against any and all losses, claims, damages, liabilities,
and expenses to which such receiving party may become subject arising out of or
in connection with the use of such information.



43

--------------------------------------------------------------------------------



(b)    The Loan Parties agree that any information provided to the ABL Agent,
the Term Agent, any ABL Secured Party or any Term Secured Party may be shared by
such Person with any ABL Secured Party, any Term Secured Party, the ABL Agent or
the Term Agent notwithstanding a request or demand by such Loan Party that such
information be kept confidential; provided that such information shall otherwise
be subject to the respective confidentiality provisions in the ABL Credit
Agreement and the Term Loan Agreement, as applicable.


Section 8.19    Foreign Loan Parties and Foreign Collateral


This Agreement is intended to define the rights and obligations of the parties
with respect to Collateral held by both the ABL Agent on behalf of the ABL
Secured Parties and the Term Agent on behalf of the Term Secured Parties from
any Borrower and any Guarantor organized under the laws of the United States of
America. Nothing contained herein shall limit, modify or impair any rights that
the ABL Agent and the ABL Secured Parties may have with respect to the Canadian
Collateral, the European Collateral, or with respect to any Foreign Subsidiary
(as defined in the ABL Credit Agreement) which becomes an ABL Loan Party or any
of such Foreign Subsidiary’s assets, each of which rights may be exercised by
the ABL Agent and the ABL Secured Parties without the consent of, or
interference from, the Term Secured Parties. In that regard, the Term Agent and
the Term Secured Parties shall not be entitled to any of the benefits of this
Agreement in connection therewith and the ABL Agent and ABL Secured Parties
shall have no obligations to the Term Agent and the Term Secured Parties with
respect thereto.


Section 8.20    Acknowledgement of Loan Documents.


Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term Agent
(on behalf of the Term Secured Parties) hereby agree that, notwithstanding
anything to the contrary contained herein, (a) this Agreement governs the
respective rights, remedies and obligations of the ABL Agent (and the other ABL
Secured Parties) on the one hand, and those of the Term Agent (and the other
Term Secured Parties) on the other hand, solely as between the respective
Secured Parties, (b) with respect to the Loan Parties, in no way does this
Agreement (x) affect, limit or otherwise supersede anything agreed between the
Secured Parties and the Loan Parties in the Loan Documents (as defined in the
ABL Credit Agreement and Term Credit Agreement, respectively but not including
this Agreement) or (y) provide the Secured Parties any greater rights or impose
any additional obligations on the Loan Parties beyond those set forth in the
Loan Documents (as defined in the ABL Credit Agreement and Term Credit
Agreement, respectively but not including this Agreement) and (c) this Agreement
shall in no way limit or affect the discharge, termination, release or other
disposition of Collateral by the Loan Parties (or the Secured Parties, as
applicable), to the extent such discharge, termination, release or other
disposition is permitted by the Loan Documents (as defined in the ABL Credit
Agreement and Term Credit Agreement, respectively but not including this
Agreement).


[SIGNATURE PAGES FOLLOW]

44

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and the Term Agent, for and on behalf of itself and the Term Lenders,
have caused this Agreement to be duly executed and delivered as of the date
first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as an ABL Agent
By:
 
/s/ Irene Rosen Marks
Name:
 
Irene Rosen Marks
Title:
 
Managing Director


























































































Signature Page to Intercreditor Agreement
45

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the Term Agent
By:
 
/s/ Peter R. Martinets
Name:
 
Peter R. Martinets
Title:
 
Managing Director


































Signature Page to Intercreditor Agreement
46

--------------------------------------------------------------------------------



ACKNOWLEDGMENT
Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent and the Term Agent, and, subject to Section 8.20
hereof, will not do any act or perform any obligation which is not in accordance
with the agreements set forth in this Agreement. Each Borrower and each
Guarantor further acknowledges and agrees that it is not an intended beneficiary
or third party beneficiary under this Agreement and (i) as between the ABL
Secured Parties and the ABL Loan Parties, the ABL Documents remain in full force
and effect as written and are in no way modified hereby, and (ii) as between the
Term Secured Parties, the Term Borrower and Term Guarantors, the Term Documents
remain in full force and effect as written and are in no way modified hereby.
If any ABL Secured Party or Term Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, provided that the exercise
of such rights and remedies by such ABL Secured Party or Term Secured Party, as
applicable, is permitted pursuant to ABL Documents or the Term Documents, as
applicable, the Loan Parties shall not be entitled to use such violation as a
defense to any action by any ABL Secured Party or Term Secured Party, nor to
assert such violation as a counterclaim or basis for set off or recoupment
against any ABL Secured Party or Term Secured Party.





































































Acknowledgement -- Intercreditor Agreement
47

--------------------------------------------------------------------------------



ABERCROMBIE & FITCH
MANAGEMENT CO., as Lead Borrower
ABERCROMBIE & FITCH STORES, INC.
J.M. HOLLISTER, LLC
GILLY HICKS, LLC
ABERCROMBIE & FITCH TRADING CO., as Borrowers




By:
 
/s/ Everett Gallagher
Name:
 
Everett Gallagher
Title:
 
Senior Vice President and Treasurer



ABERCROMBIE & FITCH CO., as Parent and
as a Guarantor


By:
 
/s/ Everett Gallagher
Name:
 
Everett Gallagher
Title:
 
Senior Vice President - Tax, Treasury & Risk Management and Treasurer



A & F TRADEMARK, INC.
ABERCROMBIE & FITCH HOLDING CORPORATION
HOLLISTER CO.
J.M.H. TRADEMARK, INC.
HOLLISTER CO. CALIFORNIA, LLC
A&F CANADA HOLDING CO.
AFH PUERTO RICO LLC, as Guarantors




By:
 
/s/ Everett Gallagher
Name:
 
Everett Gallagher
Title:
 
Senior Vice President and Treasurer

    


ABERCROMBIE & FITCH PROCUREMENT SERVICES, LLC, as a Guarantor


By:    Abercrombie & Fitch Trading Co.,
its Sole Member


By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President and Treasurer














Signature Page to Acknowledgement to Intercreditor Agreement
48